Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3774 Filed 11/17/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                 CR. NO. 15-20338
           v.
                                                                 HON. JUDITH E. LEVY
 SHARON GANDY-MICHEAU,

                          Defendant.
                                                 /

           COMBINED MOTION AND BRIEF IN SUPPORT OF
      MOTION FOR COMPASSIONATE RELEASE AND REQUEST FOR A
                           HEARING

                                        I.      BACKGROUND

           As this Court is aware, COVID-19 has created unprecedented danger to

 incarcerated people. COVID-19 has now killed 140 U.S. prisoners. 1 Ms. Gandy-

 Micheau (“Gandy”) is currently housed at Houston FDC. She has been incarcerated

 since July of 2018. She is eligible for home confinement on July 28, 2022, roughly

 eighteen months from now, and has an ultimate release date of October 18, 2023.

 Ms. Gandy suffers from anemia, hyperlipidemia and has a BMI higher than 25 which

 might place her at heightened risk according to revised CDC guidelines on COVID-




 1   https://www.bop.gov/coronavirus/( accessed Nov. 17, 2020)


                                                     1
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3775 Filed 11/17/20 Page 2 of 13




 19. These conditions render her vulnerable should she become infected with Covid-

 19.

       Section 3582(c)(1)(A)(i) permits sentencing judges to grant a reduction of

 sentence, after considering the § 3553(a) factors, if “extraordinary and compelling

 reasons warrant such a reduction,” and “such a reduction is consistent with the

 applicable policy statements issued by the Sentencing Commission.”

       As the BOP faces a rapidly escalating health crisis because of COVID-19,

 several courts in this district have recognized that the pandemic, for an offender with

 pre-existing health problems rendering them vulnerable to severe illness from

 COVID-19,      is    an   extraordinary    situation    warranting    release    under

 § 3582(c)(1)(A)(i). See, e.g., United States v. Jelinek, No. 15-20312, 2020 WL

 3833125, at *1 (E.D. Mich. July 8, 2020) (Parker, J.); United States v. Nazzal, No.

 10-20392, 2020 WL 3077948, at *3 (E.D. Mich. June 10, 2020) (Lawson, J.); United

 States v. Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich. May 21, 2020)

 (Edmunds, J.); United States v. Loyd, No. CR 15-20394-1, 2020 WL 2572275 (E.D.

 Mich. May 21, 2020) (Tarnow, J.); United States v. Agomuoh, No. 16-20196, 2020

 WL 2526113, at *1 (E.D. Mich. May 18, 2020) (Levy, J.); United States v. Pomante,

 No. 19-20316, 2020 WL 2513095 (E.D. Mich. May 15, 2020) (Hood, C.J.).

                II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES




                                            2
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3776 Filed 11/17/20 Page 3 of 13




        There is no exhaustion barrier in this case. Section 3582(c)(1)(A)(i) gives this

 Court authority to grant the requested relief after “the lapse of 30 days from the

 receipt of such a request by the warden of the defendant’s facility.” Ms. Gandy made

 a request on May 27, 2020 and received a boilerplate denial letter on June 4, 2020.

 (Exhibit 1 - Administrative Request) This apparently was her second request as she

 indicated she made a request on May 22, 2020 but it was returned without a

 response. 2

     III.      EXTRAORDINARY AND COMPELLING REASONS WARRANT RELEASE

     A. Release is consistent with the policy statements

        Ms. Gandy’s release is consistent with the Sentencing Commission’s policy

 statements for two reasons. First, her health condition, combined with this pandemic,

 “substantially diminishes the ability of the defendant to provide self-care within the

 environment of a correctional facility and from which [he] is not expected to

 recover.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). Release in these circumstances is

 consistent with this policy statement. See, e.g., United States v. Reddy, No. 13-CR-

 20358, 2020 WL 2320093, at *5 (E.D. Mich. May 11, 2020); United States v.

 Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020).

 Additionally, Ms. Gandy also presents “Other Reasons” under U.S.S.G. § 1B1.13,




 2Ms. Gandy requested compassionate relief on May 22, 2020 and renewed her request again on July
 20, 2020. Exhibit 1 at 3.


                                                3
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3777 Filed 11/17/20 Page 4 of 13




 cmt. n. 1(D), warranting compassionate release, because the COVID-19 pandemic

 is devastating prison populations, and he is subject to particular danger because of

 health conditions. See, e.g., Miller v. United States, No. CR 16-20222-1, 2020 WL

 1814084, at *3 (E.D. Mich. Apr. 9, 2020).

    B. Ms. Gandy’s health conditions present extraordinary reasons for
       release.

    Courts have routinely found that a risk factor identified by the CDC constitute

 extraordinary and compelling reasons for release. However, the list of factors

 identified by the CDC are not definitive or exhaustive. Based on its periodic review

 of the evolving scientific literature, the CDC has designated three categories of

 medical conditions for which there is scientific evidence of “an association with

 severe illness from COVID-19.”                https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra precautions/evidencetable.html (last visited Sept. 11, 2020). The

 first category (“Strongest and most consistent evidence”) includes risk factors for

 which there is “consistent evidence from multiple small studies or a strong

 association from a large study.” Id. The second category (“Mixed evidence”)

 includes risk factors for which “multiple studies . . . reached different conclusions

 about risk associated with a condition.” Id. And the final category (“Limited

 evidence”) includes risk factors for which there is “consistent evidence from a small

 number of studies.” Id. Thus, a condition may be placed in the second category

 (“Mixed evidence”), even if numerous high quality studies show a strong link to


                                           4
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3778 Filed 11/17/20 Page 5 of 13




 severe illness from COVID-19, if just a few studies reach a different conclusion.

 And a condition may be placed in the third category (“Limited evidence”), even if

 multiple studies consistently show a link, if the number of studies is not yet

 sufficiently large. 3 Moreover, the CDC does not purport to have analyzed every

 possible medical condition or combination or conditions, or to have reviewed all

 available studies.      Hence an individual could present convincing evidence of

 increased vulnerability to COVID-19 based on a medical condition not yet

 recognized by the CDC as a possible risk factor because the CDC has not yet

 assessed the condition or reviewed the relevant research. Moreover, an individual

 could also present compelling evidence from a medical expert that her particular

 history and combination of conditions render her acutely vulnerable to COVID-19.

 “[I]f scientific certainty is elusive, courts adjudicating compassionate release

 applications must consider legitimate possibilities, supported by reliable evidence,

 that inmates face particularized health risks.” United States v. Salvagno, No. 5:02-

 CR-51 (LEK), 2020 WL 3410601, at *13 (N.D.N.Y. Apr. 23, 2020. “[G]iven the

 unsettled nature of the science surrounding risk factors, to say . . . that the Court

 must find that there is a well-established causal link between [a defendant’s medical

 condition] and severe manifestations of COVID-19, supported by scientific




 3 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html   (accessed
 Nov. 15, 2020)


                                                 5
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3779 Filed 11/17/20 Page 6 of 13




 consensus, or else reject [the defendant’s] factual assertion that he is at heightened

 risk, sets an unrealistically high bar.” Id.

    Significantly, several district courts in the Eastern District of Michigan, as well

 as across the nation have concluded that latent TB alone or in combination with other

 factors warrant extraordinary and compelling circumstances even though Latent TB

 has not been identified by the CDC as a risk factor. See United States v. Greene, No.

 CR 15-20709, 2020 WL 4581712, at *3 (E.D. Mich. Aug. 10, 2020) (finding Latent

 TB was an extraordinary and compelling circumstances warranting a reduction in

 Greene’s sentence at Yazoo City Low); United States v. Ireland, No. 17-20203, 2020

 WL 4050245, at *4 (E.D. Mich. July 20, 2020) (finding Latent TB as extraordinary

 and compelling circumstance given the scientific community’s uncertain and

 evolving understanding of the interplay between COVID-19 and other pulmonary

 illnesses); United States v. Watkins, No. 15-20333, 2020 WL 4016097, at *1 (E.D.

 Mich. July 16, 2020) the district court found that Latent TB combined with the

 inability to socially distance at BOP Facility was extraordinary and compelling

 circumstance warranting release); United States v. Atwi, No. 18-20607, 2020 WL

 1910152, at *5 (E.D. Mich. Apr. 20, 2020); see also United States v. Aslam, No. CR

 17-50-RGA, 2020 WL 4501917, at *5 (D. Del. Aug. 5, 2020l) (finding latent

 tuberculosis in combination of other ailments were “extraordinary and compelling

 reasons”). “T]he rapidly changing nature of science surrounding this novel virus



                                                6
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3780 Filed 11/17/20 Page 7 of 13




 displaces the CDC as the sole medical authority on COVID-19 risk factors.” Segars

 v. United States, No. 16-20222-3, 2020 WL 3172734, at *3 (E.D. Mich. June 15,

 2020).


    1. Ms. Gandy Has Medical Conditions that Render Her Vulnerable To
       Severe Illness From COVID-19.


       Anemia-Both BOP records confirm that Ms. Gandy is anemic.           See Exhibit

 2- Medical Records at 045, 066. Notably, she was diagnosed in January of 2020.

 She had critically low hemoglobin levels. Id. At 066, 068. A recent meta-analysis of

 data available reported:

 [A]nemia seems to be associated with an enhanced risk of severe COVID-19
 infection. The possible pathophysiological link between anemia and severe COVID-
 19 can be explained by these reasons. Patients with anemia will have low hemoglobin
 levels. In the circulation system, hemoglobin serves as a carrier for oxygen to target
 organs in the body. When the concentration of the hemoglobin in the circulation is
 low, the transport of oxygen to several organs in the body will be disrupted, therefore
 causing hypoxia that will eventually result in multiple organ dysfunction, especially
 respiratory organ dysfunction. Multiple organ dysfunction will contribute to the
 development of severe outcomes in COVID-19 infection. Moreover in COVID-19
 infections, the state of anemia in the patients could be worsened. First, SARS-CoV-
 2 can interact with hemoglobin molecules on the erythrocyte through ACE2, CD147,
 and CD26 receptors. This viral-hemoglobin interaction will cause the virus to attack
 the heme on the 1-beta chain of hemoglobin and causing hemolysis. Second, SARS-
 CoV-2 may mimic the action of hepcidin which increases circulating and tissue
 ferritin (affecting liver, spleen, bone marrow, and muscles mainly), while inducing
 serum iron deficiency and lack of hemoglobin, by consequence. The resulting
 hyperferritinemia will give rise to ferroptosis, with high oxidative stress and
 lipoperoxidation that can precipitate the inflammatory/immune over-response
 (cytokine storm) and causing a severe outcome of the disease Patients with anemia
 should hence be advised to take extra precautions to minimize risk exposure to the
 virus.


                                           7
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3781 Filed 11/17/20 Page 8 of 13




           See Hariyanto TI, Kurniawan A. Anemia is associated with severe coronavirus

 disease 2019 (COVID-19) infection [published online ahead of print, 2020 Aug 28

 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7452827 (accessed last Nov. 15,

 2020).

           Additionally, the CDC now states that adults of any age with a BMI of 25 or

 higher might be at an increased risk for severe illness from the virus that causes

 COVID-19. 4 The CDC has labeled a BMI greater than 25 as a risk factor with

 “limited evidence”. See CDC, Medical Conditions Evidence Table. According to the

 CDC Adult BMI calculator. Ms. Gandy has a BMI of 26.6.                 Exhibit 2- Medical

 Records at 035.5 Additionally, she is being treated for hyperlipidemia. Id. at 045.

 Porter suffers from high cholesterol, or hyperlipidemia. “The CDC has recognized

 hyperlipidemia, along with other chronic diseases, as prevalent in patients

 hospitalized due to COVID-19.” Cotton v. United States, No. CR 16-20222-8, 2020

 WL 3488752, at *3 (E.D. Mich. June 26, 2020); United States v. Porter, No. 10-

 20075, 2020 WL 4590524, at *2 (E.D. Mich. July 14, 2020).

       2. Conditions at Houston FDC warrant release.

           Houston FDC currently reports that no inmates are positive and that 7 staff

 members have tested positive for COVID-19; however, the facility has had 18


 4
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html (last accessed Nov. 12, 2020)
 5   As of June 2020, Ms. Gandy weighted 170 at 5’7 in height.


                                                    8
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3782 Filed 11/17/20 Page 9 of 13




 individuals recover. Despite the currently low numbers in the facility, this is no

 guarantee that COVID-19 is not present among the inmate population and staff at a

 much higher rate. “ Zero confirmed COVID-19 cases is not the same thing as zero

 COVID-19 cases.” United States v. Amarrah, 458 F. Supp. 3d 611, 618 (E.D. Mich.

 2020). Without frequent COVID testing of all inmates and employees, it is difficult

 to determine who is and is not infectious, and as a result COVID-19 remains a serious

 threat at Houston FDC, especially for vulnerable individuals like Ms. Gandy.

        Simply put, the second wave has arrived. Vigorous testing is especially

 important now as the United States is reporting a serious spike in COVID-19 cases

 as more than one hundred thousand (100,000) new cases are being recorded daily,

 with experts predicting the pandemic is entering its worst phase. 6 According to the

 Texas Medical Center, who is tracking the COVID-19 rate for the greater Houston

 area, there were l184 new cases as of the date of this filing. 7 While Ms. Gandy does

 not have direct contact with the community surrounding Houston FDC, she risks

 exposure from facility employees who likely live in neighboring areas that are

 experiencing drastic increases in COVID-19 cases.




 6 Kim Bellware, Lateshia Beachum, Hamza Shaban, Meryl Kornfield, Darren Sands, Jacqueline
 Dupree and Carolyn Y. Johnson, U.S. surpasses 10 million coronavirus cases; experts warn country is
 entering            worst            phase,           The             Washington              Post,
 https://www.washingtonpost.com/nation/2020/11/09/coronavirus-covid-live-updates-us/ (Nov. 9, 2020,
 1130 PM).
 7        https://www.tmc.edu/coronavirus-updates/daily-new-covid-19-positive-cases-for-the-greater-
 houston-area/ (accessed Nov. 17, 2020)


                                                  9
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3783 Filed 11/17/20 Page 10 of 13




       The dangers of transmission, the inability to properly socially distance within

 the facility, and the growing number of positive cases in the surrounding community

 and throughout the country create a dangerous environment for Ms. Gandy as it

 increases her risk of severe illness or death from COVID-19. Therefore,

 extraordinary and compelling reasons warrant modification of her sentence.


       IV. MS. GANDY IS NOT A DANGER TO THE COMMUNITY AND THE § 3553(A)
       FACTORS FAVOR RELEASE


       The 18 U.S.C. § 3553(a) factors, especially weighed during the pandemic,

 weigh in favor of Ms. Gandy’s release. Indeed, in the era of COVID-19, “sufficient

 but not greater than necessary” takes on new meaning, and particular significance,

 for vulnerable at-risk inmates. That is, “[t]o avoid a sentence that was sufficient but

 no greater than necessary from becoming one immeasurably greater than necessary,”

 the compassionate release of vulnerable, low security inmates like Ms. Gandy is

 appropriate. United States v. Park, 2020 WL 1970603 at *5 (S.D.N.Y. Apr. 24, 2020)

 (emphasis added) (internal citation omitted); United States v. Mel,         2020 WL

 2041674 at * 3 (D.Md. Apr. 28, 2020) (finding release appropriate where “the actual

 severity of the sentence as a result of the COVID-19 outbreak exceeds what the Court

 anticipated at the time of sentencing.”).

       Ms. Gandy is 49 years of age. Admittedly, her offenses were serious as they

 involved her involvement in fraud and a loss amount of over $360,000. Nevertheless,


                                             10
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3784 Filed 11/17/20 Page 11 of 13




 they were not violent and she does not have a violent history. Due to her age and

 gender, her chance of committing additional crimes for which she would be

 reincarcerated is low. See U.S. Sentencing Comm’n, The Effects of Aging On

 Recidivism     Among        Federal     Offenders     23     (2017)       at   A-40,

 (https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

 publications/2017/20171207_Recidivism-Age.pdf) (reincarceration rates for female

 offenders who are released at ages 40-49 is 10.7%).

       While incarcerated, she has taken steps to improve herself. Ms. Gandy earned

 her GED, completed African American Education and job informational classes.

 (Exhibit 3- Individualized Needs Plan.) Although she is qualified to participate in

 the Residential Drug Treatment program, she is currently not enrolled due to the

 modified operations in the BOP. Id. To her credit, these courses demonstrate her

 post offense rehabilitation which the Court should consider. Pepper v. United States,

 562 U.S. 476, 490-93 (2011). Ms. Gandy was allegedly found to possess a controlled

 substance while incarcerated, however she vehemently disputes the allegation and

 has filed an appeal which has not been adjudicated. See Exhibit 3 at 3.

       The calculus has also changed since Ms. Gandy’s original sentencing with the

 COVID-19 pandemic. The time she has served for the past few months, in particular–

 and any time she serves after the filing of this motion –is a more onerous punishment

 than could have been anticipated at sentencing. 18 U.S.C. § 3553(a(2)(A). Federal



                                          11
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3785 Filed 11/17/20 Page 12 of 13




 prisons are harsh environments generally, where the risk of serious harm is never

 completely nonexistent. However, the COVID-19 pandemic marks the first time that

 a substantial subset of federal inmates now daily face the real possibility of serious

 illness or death, with no end yet in sight. This is especially so given the current surge

 of cases in the United States.

       Section3553(a)(2)(D) also weighs in favor of Ms. Gandy’s release, given the

 risks to her health posed by being incarcerated during the COVID-19 pandemic. Ms.

 Gandy’s pre-existing health conditions are part of her “history and characteristics,”

 causing a heightened concern for the adequate medical care, and provision of self-

 care, in the prison environment. Ms. Gandy reports that she has not been able to

 obtain the necessary medical treatment for an issue that she has struggled with while

 incarcerated since November of 2019. See Exhibit 2- Medical Records at 031, 087.

 Additionally, Ms. Gandy suffers from an Opioid Use Disorder and Major Depressive

 Disorder. See. Exhibit 2 at 032. Given the paucity of treatment and severe strain on

 BOP resources, she could receive the necessary treatment in the community.

       She is eligible for home confinement on July 28, 2022, roughly eighteen

 months from now, and has an ultimate release date of October 18, 2023. Exhibit 4 –

 Public Information Inmate Date. Ms. Gandy remains ready to abide by any terms of

 supervision—home confinement, GPS monitoring, and further treatment—that this

 Court imposes. Should she be released, she will reside with her son in the Metro



                                            12
Case 5:15-cr-20338-JEL-MKM ECF No. 270, PageID.3786 Filed 11/17/20 Page 13 of 13




 Detroit area. In light of the global COVID-19 pandemic, and Ms. Gandy’s particular

 susceptibility to COVID-19, this Court should grant release.

                                     CONCLUSION

       For all of the reasons stated, Ms. Gandy respectfully requests this Court to

 grant her motion for compassionate release, reduce her sentence to time served with

 any additional terms the Court deems necessary, and order her immediate release to

 live with her son.

                                              Respectfully submitted,
                                              /s/Natasha Webster
                                              FEDERALCOMMUNITY DEFENDER
                                              613 Abbott St., Suite 500
                                              Detroit, Michigan 48226
                                              (313) 967-5847
                                              Natasha_Webster@fd.org
       Dated: November 17, 2020

                             CERTIFICATE OF SERVICE

        I certify that I submitted this filing on the date indicated above using the

 CM/ECF system, which will send notification to opposing counsel.

 Dated: November 17, 2020




                                         13
